NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                    File Name: 16a0187n.06

                                         Case No. 15-6095                                 FILED
                                                                                     Apr 01, 2016
                          UNITED STATES COURT OF APPEALS                        DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT

 CHRISTIAN LUBINSKI, individually and                 )
 on behalf of all others similarly situated,          )
                                                      )
       Plaintiff-Appellant,                           )    ON APPEAL FROM THE
                                                      )    UNITED STATES DISTRICT
                v.                                    )    COURT FOR THE WESTERN
                                                      )    DISTRICT OF TENNESSEE
 HUB GROUP TRUCKING, INC., formerly                   )
 known as Comtrak Logistics, Inc.,                    )
                                                      )
       Defendant-Appellee.                            )
                                                      )

Before: GUY, BATCHELDER, and COOK, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge.                   Christian Lubinski sued Hub Group

Trucking (HGT) in federal court.       In his complaint, Lubinski based federal subject-matter

jurisdiction on diversity of citizenship under the Class Action Fairness Act of 2005, 28 U.S.C.

§ 1332(d)(2), claiming that he is an Illinois citizen whereas HGT is not; he asserted that HGT is

incorporated in Delaware with headquarters in Tennessee. When the district court dismissed

Lubinski’s lawsuit for failure to state a claim, he appealed and now argues that he was mistaken

about HGT’s state citizenship and that HGT is actually an Illinois company: hence, there is no

diversity of citizenship and no subject-matter jurisdiction, so the district court’s decision against

him is null and void.

       HGT responds that it is a separately incorporated, wholly owned subsidiary of Hub

Group Inc., which is headquartered in Illinois, but Lubinski did not sue Hub Group Inc., he sued

only HGT. But HGT did not offer evidence or even assert that its headquarters (or principal

place of business) are in Tennessee. Instead, HGT insisted that, because Lubinski “admitted” in
No. 15-6095
Christian Lubinski v. HUB Group Trucking, Inc.

his complaint that HGT is headquartered in Tennessee, that was enough to establish diversity and

rebut the jurisdiction challenge. We do not agree that Lubinski’s pleading was an “admission” or

that it is of any weight, particularly since HGT filed its motion to dismiss in lieu of an answer

and the district court properly based its decision on the pleadings alone, so there has been no

discovery and only preliminary opportunity for the admission of evidence into the record.

        Because the burden is now on HGT to establish federal jurisdiction, it is problematic that

HGT has offered nothing that would do so, other than its untenable theory that Lubinski

“admitted” HGT’s Tennessee citizenship by pleading that in his complaint. In the ordinary

course, “[t]he appropriate remedy is to remand the matter to the district court to sort out the

relevant facts and make a factual determination concerning diversity.” Franzel v. Kerr Mfg. Co.,

959 F.2d 628, 630 (6th Cir. 1992). This is the appropriate approach here as well.

        Accordingly, we REMAND for the district court to consider the argument and admit the

evidence necessary to determine the question of federal subject-matter jurisdiction.